DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 06/29/2022. Presently, claims 1-10 and 16-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite: A gaming system comprising: a housing comprising an access door; a security monitoring circuit supported by the housing and configured to monitor the access door; a power distribution component supported by the housing and configured to supply power to a component of the gaming system; a plurality of output devices comprising a display device supported by the housing, a player tracking display supported by the housing, and a speaker supported by the housing; a sound card supported by the housing and operable with the speaker; a plurality of input devices comprising an acceptor supported by the housing and configured to receive a physical item associated with a monetary value, a touch screen input device supported by the housing and operable with the display device, a wagering input device supported by the housing, a game-initiation input device supported by the housing, and a cashout input device supported by the housing; a processor; and a memory device that stores instructions that, when executed by the processor, cause the processor to: cause the display device to display a credit balance responsive to receipt, by the acceptor, of the physical item; cause the display device to display a wager for and display of a play of a wagering game responsive to receipt of a game-initiation input, and cause a display device to display a decrease in the credit balance by an amount of the wager, the wagering game associated with a paytable comprising multiple different winning hand categories each associated with one of multiple different award amounts, wherein the winning hand categories comprise a designated winning hand category associated with a designated award amount and multiple different designated winning hands; cause the display device to display the paytable comprising the multiple different winning hand categories for the play of the wagering game; responsive to receipt of a modifier activation fee, cause the display device to display an activated modifier feature for the play of the wagering game, the modifier activation fee being in addition to the wager, and cause the display device to display the credit balance decreased by an amount of the modifier activation fee; cause the display device to display a modifier paytable separate from the paytable, the modifier paytable comprising a plurality of different playing card suits and a plurality of different sets of different modifiers respectively associated with the plurality of different playing card suits, wherein each playing card suit is associated with a different one of the plurality of different sets of different modifiers, and wherein each different set of different modifiers is associated with a different one of the playing card suits; randomly determine multiple cards for a hand of cards; cause the display device to display the hand of cards including the multiple randomly determined cards; determine whether the cards of the hand of cards form one of the designated winning hands; responsive to determining that the cards of the hand of cards form one of the designated winning hands and that the modifier feature is activated: cause the display device to display a randomly determine a modifier from one of the plurality of different sets of different modifiers based on which one of the plurality of different playing card suits of the modifier paytable matches a playing card suit of a designated card of the hand of cards, the modifier being randomly determined from the different set of different modifiers associated with the playing card suit of the designated card, wherein the designated card is a remaining card of the hand of cards not included in one of the cards of the hand of cards that comprise one of the designated winning hands; determine an award for the hand of cards based on the designated award amount and the modifier; and cause the display device to display the award, the credit balance increasable by the displayed award; and responsive to receipt of a cashout input, initiate a cashout of the credit balance. The underlined portions of the independent claim are all directed towards abstract ideas that fall within the buckets of either a mental processes and/or certain methods of organizing human activity. That is each of the underlined limitations can either be performed in the human mind or are rules for a wagering game that fall within a fundamental economic practice that is under the organization of human activity. Additionally, any of the display steps mentioned above are viewed as extra-solution activity, that is merely displaying the event on a display rather than having physical cards does not bring the abstract idea into patent eligibility. This judicial exception is not integrated into a practical application because beyond the abstract idea the only items are either basic computing parts or applying the abstract idea within a technological area. That is, Applicant has taken the abstract idea and put it in a gambling machine realm by having various gambling machine parts, however, doing so does not integrate the abstract idea into a practical application because it is merely applying the abstract idea to a particular technological field (See MPEP 2106.04(d)). 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only other item in the independent claims are a processor, memory, and a display device which are all well-known parts of a generic computer which as determined by the Court in Alice is not significantly more than the abstract idea. Further, a security monitoring circuit supported by the housing and configured to monitor the access door; a power distribution component supported by the housing and configured to supply power to a component of the gaming system; a plurality of output devices comprising a display device supported by the housing, a player tracking display supported by the housing, and a speaker supported by the housing; a sound card supported by the housing and operable with the speaker; a plurality of input devices comprising a payment device supported by the housing, a touch screen input device supported by the housing and operable with the display device, a wagering input device supported by the housing, a game play input device supported by the housing, and a cashout input device supported by the housing is well-known and/or conventional in the art. As evidence by US Pub. No. 2004/0097285 to Fisher that a security monitoring circuit supported by the housing and configured to monitor the access door is well-known and/or conventional in the art (See [0009]-[0010]). US Pub. No. 2011/0018013 to Mattice discusses a power distribution component supported by the housing and configured to supply power to a component of the gaming system is well-known and/or conventional in the art ([0153]). Further, as evidenced by US Patent Application Publication No. 2007/0093290 to Winans a player tracking display supported by the housing, and a speaker supported by the housing is well-known and/or conventional in the art ([0003]). Further as evidenced by US Patent No. 7,022,017 to Halibritter discloses in col. 5, lines 19-24, that a sound card supported by the housing and operable with the speaker is well-known and/or conventional in the art. Further as evidence by US Patent Application Publication No. 2008/0254854 to Slomiany discloses that a plurality of input devices comprising a payment device supported by the housing, a touch screen input device supported by the housing and operable with the display device, a wagering input device supported by the housing, a game play input device supported by the housing is well-known and/or conventional in the art ([0024]). Additionally, the claim limitations of an acceptor, and a cashout input are both notoriously well known in the art as evidenced by US Patent Application Publication No. 2003/0189290 to Moody (See [0020]-[0021]). Finally, machines and/or programs that determine random events (such as randomly determining cards etc.) are well known in the art as evidenced by US Patent Application Publication No. 2015/0339876 to Koza (0040). All dependent claims have been analyzed and present only additional abstract ideas and thus do not the cure the deficiencies of the independent claims. Claim 19 is a method claim and is rejected under the same analysis as discussed above. Furthermore, it is noted that all of the added in limitations in claim 19 are added to the preamble to the claim and are not brought to life in the body of the claim. Therefore, since the method itself does not require any of the added elements, there are not additional items beyond the abstract idea listed to the same extent that they exist in claim 1. However, even if it is found that they do have patentable weight given to them, they are addressed similarly as they are to claim 1 above. The dependent claims have been analyzed, however they only added additional abstract ideas and thus are also found to be ineligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 1, in line 23 it states, “cause a display device,” (emphasis added). There is already “a display device” in claim 1 line 7 that is referred back to multiple times in claim 1 by stating “the display device” however in line 23 it states, “a display device” and thus it is not clear if this is the same display device as the other mentioned throughout the claim or a different display device. All dependent claims are rejected as depending upon a previously rejected claim.
Response to Arguments
Applicant disagrees with the rejection based upon 101 and provides various argument as to why such a rejection should be withdrawn.
Applicant first argues that the display elements in the claims are an integral part of the of the claimed invention and thus are not extra solution activity (Arguments, page 11). This is not agreed upon. If such were the case, Applicant would only have to use the “magic language” of “display it on a display” and suddenly all claims involving an abstract idea would suddenly become patent eligible. Clearly this was not the intent of the Supreme Court in the Alice decision and as such cannot be convince argument here.
Applicant then again argues that the present claims are not a fundamental economic practice (Arguments, page 11-12). The MPEP could not be clearer in 2106.04(a)(2) which states, “Other examples of "fundamental economic principles or practices" include:… ii. rules for conducting a wagering game, In re Smith, 815 F.3d 816, 818-19, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016).” It is not clear how Applicant views the claim language in any other ways than rules for a wagering game that are then put on a generic wagering gaming machine. As such, Applicant’s argument is not found to be convincing.
Applicant continues this argument by arguing that the claims have been dissected between old and new elements and ignoring the claim as a whole (Arguments, page 13). This goes back to the Supreme Court’s warning that eligibility should not be based upon the draftsman’s art (See Mayo). Applicant here is arguing that they drafted their claim in such a way that clearly it should be eligible, even though the only thing that was actually invented by Applicant was new rules for conducting a wager game.
Finally, with regards to Applicant’s request for an interview before the next action being mailed, Applicant is always free to contact the Office for an interview before filing a response. However, once a response has been filed interviews are usually only conducted when a clear path to allowance can be put forth. As such does not appear to be the case in the current application, there has not been an interview scheduled.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Trent Liddle/Primary Examiner, Art Unit 3715